Citation Nr: 0622026	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  02-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear 
hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified at Board hearings in May 2003 and 
September 2005 at the RO.  Transcripts of these hearings are 
of record.

The veteran's claims were previously before the Board and 
remanded in October 2003.  Since all directed additional 
evidentiary development has been conducted, the veteran's 
claims are properly before the Board at this time.


FINDINGS OF FACT

1.  Left ear hearing loss is manifested by, at most, an 
average pure tone threshold of 68 decibels, with 
discrimination ability of 88 percent.

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2005).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, No. 05-7168, --- F.3d. 
--- , 2006 WL 1667936 (C.A. Fed June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Notice was provided to the veteran in August 2001, prior to 
adjudication, and such notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the veteran of the evidence required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to VA.  

In this case, all identified medical and evidentiary records 
relevant to the issues on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claims.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Since the claims for increased ratings 
are being denied, no effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.


II.  Increased Ratings - Applicable Law

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




III.  Hearing Loss

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected hearing loss.  These 
evaluations are based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. §§ 4.14, 
4.85, Diagnostic Code 6100 (2005).

Pursuant to 38 C.F.R. § 4.85(f), where impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a numeric designation at Level 
I, subject to the provisions of 38 C.F.R. § 3.383(a)(3) (This 
regulation provides for rating a combination of service-
connected hearing loss in one ear and nonservice-connected 
hearing loss in the other ear as though both ears were 
service connected for hearing loss.  However, it applies only 
where there is hearing loss compensable to a degree of 10 
percent in the service-connected ear effective in August 2004 
or where there is total deafness in the non-service-connected 
ear prior to August 2004; neither condition is met here.).  
Therefore, the veteran's non-service-connected right ear is 
assigned to Level I.

Under 38 C.F.R. § 4.86 (2005), when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id.  The veteran's hearing loss does not qualify 
as one of these exceptional cases.

The Board appreciates the veteran's testimony regarding the 
impact his hearing loss has on his life.  We understand he 
has been provided a hearing aid and has trouble hearing on 
the telephone.  While the Board sympathizes with the 
veteran's obvious hearing difficulties, the Court has noted 
that the assignment of disability ratings for hearing 
impairment is arrived at by a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Reviewing the evidence of record, a July 2001 VA outpatient 
record shows the veteran underwent audiological examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
10
10
20
20
LEFT
NA
10
20
60
75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.

In August 2001, the veteran underwent VA examination.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
15
25
30
LEFT
NA
15
20
65
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 in the left ear.

In May 2003, the veteran testified before the Board.  He 
indicated that his hearing loss affected him at work because 
he had to talk on the telephone.  He constantly needed people 
to repeat themselves.

The Board notes that it appears the veteran underwent private 
audiological examination in May 2003.  That examination was 
subsequently interpreted by the examiner in the March 2005 VA 
examination as showing left ear pure tone thresholds, in 
decibels, of 40 at 1000 Hertz, 45 at 2000, 65 at 3000 and 80 
at 4000.  Speech discrimination score was 88 percent in the 
left ear.  However, the examiner also noted the distinct 
possibility that the private examiner's word recognition 
scores might be inaccurate because the word list most likely 
was presented at a level inconsistent with established VA 
protocol; the VA examiner further commented that there was no 
way to know from the private report how the word recognition 
list was presented.  Therefore, the private examination is of 
no probative value.

In March 2005, the veteran underwent VA examination.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
30
45
45
LEFT
NA
35
45
95
95

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 88 in the left ear.

The veteran presented another private audiological 
examination dated in April 2005.  However, the examination 
contains only a graph that shows the results of the audiogram 
and no transcription of the results.  Therefore, the Board 
may not consider this examination as evidence.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In September 2005, the veteran again testified before the 
Board.  He stated that the physician at VA told him his 
disability had worsened.  He requested an upgrade to a 
digital hearing aid.  He reiterated that he had trouble at 
work because he had to talk to customers on the telephone.  
He indicated that there had not been any restrictions on his 
work due to this difficulty.

As noted above, the veteran is only service connected for his 
left ear.  Therefore, a maximum evaluation of 10 percent is 
available.  Additionally, this evaluation is only available 
for level X or level XI in the veteran's service-connected 
left ear.  The audiological examination showing the most 
hearing loss in the veteran's left ear is the March 2005 VA 
examination.  The left ear showed an average decibel loss of 
68.  As noted, speech discrimination was 88 percent.  From 
Table VI of 38 C.F.R. § 4.85, Roman Numeral III is derived 
for the left ear.  This is determined by intersecting the 
percent of speech discrimination row with the pure tone 
threshold average column.  The veteran's non-service-
connected ear is assigned Roman Numeral I.  A noncompensable 
evaluation is derived from Table VII of 38 C.F.R. 4.85 by 
intersecting row I with column III.  Thus, a compensable 
evaluation is not warranted based on these findings.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  In this respect, the Board notes that 
the medical evidence fails to show and the veteran has not 
asserted that he required frequent periods of hospitalization 
for his left ear hearing loss.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  While the veteran 
indicated that he had trouble hearing on the telephone at 
work, the March 2005 VA examiner found no evidence to support 
an extraschedular rating based on interference with 
employment.  In addition, the veteran testified in September 
2005 that he has incurred no adverse action at work due to 
his difficulty hearing on the telephone.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for left ear hearing loss, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.


IV.  Tinnitus

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).




	(CONTINUED ON NEXT PAGE)




ORDER

A compensable evaluation for left ear hearing loss is denied.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.




_________________________			_________________________
 DEBORAH W. SINGLETON			           M. SABULSKY
         Veterans Law Judge				         
Veterans Law Judge
   Board of Veterans' Appeals			   Board of Veterans' 
Appeals




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


